   Case 21-01001-rlj Doc 4 Filed 06/02/21              Entered 06/02/21 17:06:53      Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   ABILENE DIVISION

 IN RE:                                            §                                      Chapter 7
                                                   §
 LAUREN ENGINEERS &                                §
 CONSTRUCTORS, INC.,                               §                      Case No. 21-10051-RLJ7
                                                   §
          Debtor.                                  §

                                                   §
 MARKEL INSURANCE COMPANY                          §
                                                   §
          Plaintiff,                               §                 Adversary No. 21-01001-RLJ
                                                   §
 V.                                                §
                                                   §
ORIGIN BANCORP, INC.                               §
                                                   §
          Defendant.                               §
                                                   §

                 NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

          PLEASE TAKE NOTICE that Jeffrey R. Elkin of MouerHuston PLLC hereby enters his

appearance on behalf of Defendant Origin Bancorp, Inc. in the above-captioned matter. Mr. Elkin’s

Texas bar number is 06522180. Penn Huston of MouerHuston PLLC will remain attorney-in-

charge.

          This request for service includes, without limitation, notices of any application, complaint,

demand, hearing, motion, pleading, request, and any other document or matter brought before the

Court, whether formal or informal, written or oral, and whether transmitted by mail, hand delivery,

facsimile, electronic service, or otherwise filed or made with regard to the referenced cases and

proceedings. This Notice of Appearance shall not be deemed or construed to be a waiver of any

rights, all of which are expressly reserved.




                                                   -1-
  Case 21-01001-rlj Doc 4 Filed 06/02/21     Entered 06/02/21 17:06:53   Page 2 of 3




Date: June 2, 2021

                                      Respectfully Submitted,

                                      MOUERHUSTON PLLC

                                      By: /s/ Jeffrey R. Elkin
                                           Penn C. Huston
                                           State Bar No. 00796804
                                           phuston@mouerhuston.com
                                           Jeffrey R. Elkin
                                           State Bar No. 06522180
                                           jelkin@mouerhuston.com
                                           MouerHuston PLLC
                                           349 Heights Blvd.
                                           Houston, TX 77007
                                           Telephone (832) 410-4540
                                           Facsimile (832) 209-8158
                                           Counsel for Defendant




                                           -2-
   Case 21-01001-rlj Doc 4 Filed 06/02/21        Entered 06/02/21 17:06:53        Page 3 of 3




                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was delivered on this 2nd day
of June 2021 through electronic filing on all counsel of record as follows:


      Phillip W. Pemberton
      Christopher R. Ward
      Tracy L. R. Kambobe
      CLARK HILL STRASBURGER
      2600 Dallas Parkway, Suite 600
      Frisco, TX 5034
      Counsel for Plaintiff


                                                     /s/ Penn C. Huston
                                                     Penn C. Huston




                                               -3-
